Citation Nr: 1628797	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  08-04 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1975 and from December 1979 to October 1992.     

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran appeared and testified at a VA Central Office hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A copy of the transcript of this hearing has been associated with the claims file.   

In July 2015, the Board remanded the issue on appeal for additional development.  There has been substantial compliance with the mandates of the remand regarding the issue of entitlement to a TDIU and the Board will proceed to adjudicate that issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  The issue of entitlement to service connection for diabetes mellitus, type II, was also remanded by the Board in July 2015.  Following a VA examination, the RO granted service connection and assigned a 20 percent disability rating effective December 15, 2004.  The RO's decision represents a complete grant of the benefit sought on appeal, thus this issue is no longer before the Board.

The Veteran filed his claim for entitlement to a TDIU on October 24, 2005, and he has a combined disability rating of 100 percent from September 16, 2008.  For the period from September 16, 2008, to March 8, 2009, the Veteran was rated as 100 percent disabled for a single disability, residuals of a cerebrovascular accident (stroke) associated with hypertension.  In addition, he was rated at less than total for his other service-connected disabilities.  Even if a veteran is rated at a 100 percent rating for a single disability, he may still be assessed for TDIU on an alternative basis.  Bradley v. Peake, 22 Vet. App. 280 (2008).  The Bradley decision resulted in the revocation of VAOPGCPREC 6-99, which had held that TDIU could not be considered if the veteran already had a 100 percent rating for one or more disabilities.  In this case, as the Veteran has other service-connected disabilities which are evaluated as less than total and which may support a TDIU independent of the 100 percent disability rating for his stroke residuals, the matter of TDIU remains on appeal for the period from September 16, 2008, to March 8, 2009.

Effective March 8, 2009, the Veteran's stroke residuals were rated separately, as paralysis of the left upper extremity associated with residuals of a stroke, rated at 80 percent, and as paralysis of the left lower extremity associated with residuals of a stroke, rated at 40 percent.  His combined rating is 100 percent as of this date, and he does not have any single disabilities rated as total.  Consequently, his claim for a TDIU is rendered moot effective March 8, 2009.  

However, the Board recognizes that the granting of a 100 percent combined rating for the Veteran's service-connected disabilities does not necessarily render the issue of entitlement to a TDIU moot, as a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Pursuant to this section, a veteran is entitled to SMC payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  In a January 2009 rating decision, the RO granted SMC under section 1114(s) for the period from September 16, 2008, to March 8, 2009, on the basis of the Veteran's 100 percent rating for stroke residuals.  For the period from March 8, 2009, the Veteran does not have a single service-connected disability rated at 100 percent.  Accordingly, as of this date, he does not meet the criteria for SMC under section 1114(s).  

The issue of entitlement to TDIU prior to March 8, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether there is one disability evaluated at 60 percent, or one disability evaluated at 40 percent where the combined rating of all service-connected disabilities is 70 percent or greater, disabilities resulting from a common etiology will be considered as "one disability."

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Prior to September 16, 2008, the Veteran had a combined disability rating of 70 percent based on the following:  adjustment disorder associated with hypertension (rated as 30 percent disabling effective March 3, 1995); exercise induced asthma (rated as 30 percent disabling effective February 1, 1999); type II diabetes mellitus associated with a lung condition other than asthma (rated as 20 disabling effective December 15, 2004); lumbosacral strain (rated as 10 percent disabling effective November 1, 1992); hypertension (rated as 10 percent disabling effective November 1, 1992); sinusitis with related nosebleeds (rated as noncompensable effective March 3, 1995); and residuals of a skull fracture, lateral third left inferior orbital rim (rated as noncompensable effective March 24, 1995).

From September 16, 2008, to March 8, 2009, the Veteran had a 100 percent disability rating for residuals of a cerebrovascular accident (stroke) associated with hypertension.  However, for this period, the Board must consider whether the Veteran is entitled to a TDIU on the basis of his other service-connected disabilities, specifically adjustment disorder associated with hypertension, exercise induced asthma, type II diabetes mellitus associated with a lung condition other than asthma, lumbosacral strain, hypertension, sinusitis with related nosebleeds, and residuals of a skull fracture, lateral third left inferior orbital rim.  See Bradley, 22 Vet App. at 280.  The Veteran's combined rating based on these disabilities is 70 percent, based on the same individual ratings that were in effect prior to September 16, 2008.  

The Veteran's 70 percent combined ratings for the periods prior to September 16, 2008, and from September 16, 2008, to March 8, 2009, do not include one disability rated at 40 percent or higher.  Accordingly, the schedular criteria for entitlement to a TDIU are not met prior to March 8, 2009.  However, the Board must consider whether referral of the claim to the Director, Compensation Service, for extraschedular consideration is warranted.  38 C.F.R. § 4.16(b); Bowling, 15 Vet. App. at 1.

In this case, there is adequate evidence of the Veteran's unemployability prior to March 8, 2009, to support referral for extraschedular consideration.  The record reflects that the Veteran has been receiving Social Security benefits since March 1994 for his psychiatric disability and for asthma.   He has not worked full time since approximately 1994, and he has received vocational rehabilitation and employment services from VA dating to 2006.  An August 2006 vocational rehabilitation letter stated that the Veteran had an impairment to his employability, with his service-connected disabilities contributing in substantial part to that impairment.  It was noted that the Veteran had not overcome the impairment through suitable employment.  In addition, in April 2015, the Veteran testified that he has difficulty working due to his psychiatric problems.  Based on this evidence, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Director, Compensation Service, for extraschedular consideration of entitlement to a TDIU prior to March 8, 2009.  Therefore, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request, with the Veteran's assistance, all outstanding records from his previous employers, including any medical records and/or administrative decisions, relevant to the issue being remanded.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.
 
2.  Refer the claim to the Director, Compensation Service, for consideration of whether a TDIU is warranted on an extraschedular basis prior to March 8, 2009. 

Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).
 
3.  After completing the above development and any other development deemed necessary, readjudicate the issue of entitlement to a TDIU prior to March 8, 2009.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


